DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s RCE filed on August 10, 2021 in which claims 1, 8, 9, 15, and 18 are amended. Claims 7 and 17 are cancelled. Claims 2-4, 10-13 and 19-20 were previously cancelled. Thus, claims 1, 5-6, 8-9, 14-16 and 18 are pending in the application. 

			Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2021 has been entered. 

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 8-9, 14-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite a method for generating an aggregation associated with a prediction of payment transactions, which is considered a judicial exception because it falls under the 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 9 and 15.   
Step 1: Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
Step 2A – prong 1 : The claim 1 recites a series of steps, e.g.,  “receiving, with at least one processor, payment transaction data associated with a plurality of payment transactions involving an account; determining, with at least one processor, an average payment transaction vector associated with an average of a first payment transaction vector associated with a first payment transaction involving the account and a second payment transaction vector associated with a second payment transaction involving the account; determining, with at least one processor, an initial account embedding vector associated with the account; concatenating, with at least one processor, the average transaction payment vector and the initial account embedding vector to generate a concatenated embedding payment transaction vector associated with the account; providing, with at least one processor, the concatenated embedding payment transaction vector as an input to a neural network; generating, with at least one processor, a predicted payment transaction vector associated with a predicted payment transaction as an output from the neural network based on the input to the neural network; generating, with at least one processor, the neural network, wherein determining the modified account embedding vector associated with the account comprises: generating the modified account embedding vector associated with the account based on data obtained from a hidden layer of the neural network, wherein the modified account embedding vector comprises a weight matrix associated with a hidden layer of the neural network; generating, with at least one processor, a predicted transaction aggregate vector associated with the account based on the modified account embedding vector and a plurality of embedding payment transaction vectors associated with a plurality of payment transactions, wherein generating the predicted transaction aggregate vector comprises: providing the modified account embedding vector and a first embedding payment transaction vector associated with a first payment transaction as an input to a first gated recurrent unit (GRU), providing an output of the first GRU and a second embedding payment transaction vector associated with a second payment transaction as an input to a second GRU, wherein the output of the first GRU comprises a first set of weights, and obtaining an output from the second GRU wherein the output from the second GRU comprises the predicted transaction aggregate vector associated with the account, and wherein the output from the second GRU is based on the first set of weights of the output of the first GRU; storing, with at least one processor, the predicted transaction aggregate vector associated with a predicted payment transaction in a data structure based on an account identifier of the account; receiving, with at least one processor, first payment transaction data associated with a first payment transaction involving the account and a merchant associated with a merchant system, the first payment transaction being conducted in real- time; determining, with at least one processor, whether the first payment transaction satisfies a risk assessment threshold based on the first payment transaction data associated with the first payment transaction processor, an action based on determining that a risk assessment score satisfies the risk assessment threshold, wherein performing the action comprises: determining whether the predicted transaction aggregate vector associated with the account is stored in the data structure, retrieving the predicted transaction aggregate vector associated with the account based on determining that the predicted transaction aggregate vector associated with the account is stored in the data structure, and determining a risk assessment score for the first payment transaction based on the predicted transaction aggregate vector associated with the account and the first payment transaction data associated with the first payment transaction involving the account; transmitting, with at least one processor, an authorization request message including the risk assessment score to an issuer system; receiving, with at least one processor, an authorization response message from the issuer system; and transmitting, with at least one processor, first payment transaction response data associated with the first payment transaction involving the account to the merchant system.” These limitations (with the exception of italicized portions), under the broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers certain methods of organizing human activity such as Commercial interactions including resolution of agreements in the form of contracts. Engaging in a financial transaction involves commercial or legal interactions. Evaluating the risk of a payment transaction involving a customer entails mitigating the risk and mitigating the risk is a Fundamental economic practice. The claim 1 also recites a processor, a neural network, a gated recurrent unit (GRU), a data structure, a merchant system and an issuer system, which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a processor, a neural network, a gated recurrent unit (GRU), a data structure, a merchant system and an issuer system, nothing in the claim precludes the steps from being Step 2A: Prong 1: YES). 
Step 2A – prong 2 : This judicial exception is not integrated into a practical application. The additional elements of a processor, a neural network, a gated recurrent unit (GRU), a data structure, a merchant system and an issuer system, result in no more than simply applying the abstract idea using generic computer elements. A plain reading of Fig. 2 and associated descriptions in [0051-0052] of the Applicant’s specification reveals that a processor may be a general-purpose computer. As explained in paragraph [0101] of the specification, gated recurrent units (GRU) are a type of recurrent neural networks and recurrent neural networks are generic computing systems. The data structure is performing its generic function of storing the data. As paragraph [0044] states, “the term "merchant system" may refer to one or more computer systems operated by or on behalf of a merchant, such as a server executing one or more software applications.” As paragraph [0041] states, “the term "issuer system" may refer to one or more computer systems operated by or on behalf of an issuer, such as a server executing one or more software applications.” Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a processor, a neural network, a gated recurrent unit (GRU), a data structure, a merchant system and an issuer system are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The processor, payment transaction data associated with a plurality of payment transactions involving an account; storing, with at least one processor, the predicted transaction aggregate vector associated with a predicted payment transaction in a data structure based on an account identifier of the account amount to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
Step 2B : The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor, a neural network, a gated recurrent unit (GRU), a data structure, a merchant system and an issuer system are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decision cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt or storing of data (Step 2B: NO).
Similar arguments can be extended to other independent claims 9 and 15 and hence the claims 9 and 15 are rejected on similar grounds as claim 1.
Dependent claims 5-6, 8, 14-16 and 18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
In claim 5 and 14, the steps, “generating the predicted transaction aggregate vector associated with the account based on determining that the predicted transaction aggregate vector associated with the account is not stored in the data structure” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 6 and 16, the steps, “wherein the first payment transaction vector associated with the first payment transaction comprises a plurality of values, the plurality of values associated with a merchant category group of the first payment transaction, a transaction amount of the first payment transaction, and a merchant location of a merchant involved in the first payment transaction, wherein the second payment transaction vector associated with the second payment transaction comprises a plurality of values, the plurality of values associated with a merchant category group of the second payment transaction, a transaction amount of the second payment transaction, and a merchant location of a merchant involved in the second payment transaction; and wherein determining the average of the first payment transaction vector associated with the first payment transaction and the second payment transaction vector 
In claims 8 and 18, the steps, “wherein determining the modified account embedding vector associated with the account comprises: determining a plurality of values of the modified account embedding vector associated with the account such that an output of the neural network is equal to a third payment transaction vector associated with a third payment transaction involving the account” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular 
Response to Arguments
4.       Applicant's arguments filed dated 08/10/2021 have been fully considered but they are not persuasive due to the following reasons: 
5.       Applicant argues that (page 15), “Claim 1 includes limitations that do not simply "recite an exception".
          Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practice and Commercial interactions including resolution of agreements in the form of contracts.  The claims are drawn to the abstract idea of generating an aggregation associated with a prediction of payment transactions. Engaging in a financial transaction involves commercial or legal interactions. Evaluating the risk of a payment transaction involving a customer entails mitigating the risk and mitigating the risk is a Fundamental economic practice. The claim 1 also recites a processor, a neural network, a gated recurrent unit (GRU), a data structure, a merchant system and an issuer system and which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a processor, a gated recurrent unit (GRU), a data structure, a merchant system and an issuer system, nothing in 

6.     With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (pages 17-19), “Furthermore, the following limitations discussed above, as recited in claim 1, are not routine or conventional and amount to an inventive concept.”
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The additional elements in the claim are a processor, a neural network, a gated recurrent unit (GRU), a data structure, a merchant system and an issuer system. As explained in the 101 analysis above, the specification describes the additional elements of a processor, a neural network, a gated recurrent unit (GRU), a data structure, a merchant system and an issuer system to be generic computer elements suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the 
          Thus, these arguments are not persuasive. 

          For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained.

7.     Amendments filed on August 10, 2021 have overcome the current prior art of record.  No art rejection will be presented at this time.

				  Prior Art made of Record
8.     The following prior art made of record and not relied upon is considered pertinent: 
	Siddens et al., U.S. Patent (9,996,837 B2) discloses a method for performing a secure authentication process by leveraging the historical transaction data associated with an issuer.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                              /B.D.S./
Examiner, Art Unit 3693                                                                                                                                                                                                       
February 8, 2022 

 

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693